714 F.2d 1084
Remer J. DASHER, Respondent,v.Norman STRIPLING, Petitioner.
No. 81-7441.
United States Court of Appeals,Eleventh Circuit.
Sept. 16, 1983.

William B. Hill, Jr., Asst. Atty. Gen., Mary Beth Westmoreland, Atlanta, Ga., for respondent.
Joseph B. Bergen and John J. Sullivan, Savannah, Ga., for petitioner.
Appeal from the United States District Court for the Southern District of Georgia.
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, HATCHETT, ANDERSON and CLARK, Circuit Judges.
PER CURIAM:


1
The state appeals a grant of a writ of habeas corpus by the United States District Court.   A panel of this Court reversed in a divided decision.   Dasher v. Stripling, 685 F.2d 385 (11th Cir.1982).   This Court took the case en banc, which resulted in the panel opinion being vacated.   The judges of the en banc court are equally divided on the proper disposition of this case.   Therefore, the judgment of the district court is affirmed as a matter of law, and this decision of the Court of Appeals has no precedential value.   Henderson v. Fort Worth Independent School District, 584 F.2d 115 (5th Cir.1978) (en banc), cert. denied, 441 U.S. 906, 99 S.Ct. 1996, 60 L.Ed.2d 375 (1979).


2
AFFIRMED BY OPERATION OF LAW.